Citation Nr: 1342168	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  06-12 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2005 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2010, the Veteran testified before the undersigned Veterans Law Judge at a hearing in Houston, Texas.  A transcript of that hearing is in the claims file.

In July 2012 and September 2013, the Board remanded the matter for further development.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A hearing loss disorder was not complained of or diagnosed during service; was not manifested to a compensable degree within one year from the date of separation from service; and the Veteran's current hearing loss disorder, first diagnosed after service beyond the one-year presumptive period for service connection for sensorineural hearing loss as a chronic disease, is unrelated to service or a service-connected disability.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service or a service-connected disability; and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in October 2004 and March 2006  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  These letters informed the Veteran of the criteria for service connection; of the information and evidence needed to substantiate his claim; and of VA's respective duties for obtaining evidence.  The 2006 letter specifically apprised the Veteran of how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as prescribed by the facts and circumstances in this case.  The Veteran's service treatment records, VA treatment records, and private medical records are in the file.  The Veteran was also accorded multiple VA examinations, and the Board obtained a medical opinion.  The Board has reviewed all of the medical evidence and finds it to be adequate for resolution of the issue resolved in this decision.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In addition to the foregoing, in May 2010 the Veteran testified regarding his claims before the undersigned Veterans Law Judge.  During that hearing the Veterans Law Judge and the Veteran's representative explained the issue and asked the Veteran questions to ascertain the nature of any in-service events and symptoms.  The Veterans Law Judge and the Veteran's representative also asked questions to draw out the current nature of the Veteran's complaints, and the hearing focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and has been obtained.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings).  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence on the issue resolved in this decision is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

II. Service Connection   

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disability.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service . . . a veteran may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, at 159-160.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts and Analyses

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In his 2004 claim for service connection for hearing loss the Veteran stated that he suffered from progressive loss of hearing during service, and that this was noted in his service treatment records; however, the evidence of record shows exactly the opposite.  

Service treatment records include the reports of numerous audiometric evaluations done in December 1965 and during the Veteran's separation examination in November 1968.  Hearing thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in 1965 were as follows:

December 1965
Hertz
500
1000
2000
3000
4000
Right ear
0
-10
0
-
-10
Left ear
-10
-5
-5
-
-10

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Conversion of this 1965 (pre-1967) ASA data to ISO (ANSI) units yields the following puretone thresholds, in decibels:

Hertz
500
1000
2000
3000
4000
Right ear
15
0
10

-5
Left ear
5
5
5

-5

Audiometric testing during the Veteran's November 1968 separation examination found puretone thresholds, in decibels, as follows:

Hertz
500
1000
2000
3000
4000
Right ear
0
0
0
-
5
Left ear
0
5
0
-
0

According to this evidence, the Veteran did not meet the criteria for a finding of hearing loss at any time during service.  Indeed, his bilateral hearing acuity was well within normal limits.

In April 1968 the Veteran separated from active duty service, and in September 2004 he filed his claim for service connection.  There is no lay or medical evidence of hearing loss prior to his 2004 claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (providing that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

The Veteran's DD Form 214 confirms that he was a soldier in Vietnam, and the Board recognizes that exposure to loud noise would be consistent with the circumstances of this service.  However, in-service audiology records show that the Veteran's hearing thresholds from 500 to 4000 Hertz were well within normal limits during service, and the Board finds this contemporaneously written evidence to be more reliable than the Veteran's recollections of events occurring more than 35 years previously.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the significant time delay between the affiants' observations and the date on which the statements were written are factors that the Board can consider and weigh against a veteran's lay evidence).  The Board accordingly finds that the Veteran did not have a sensorineural hearing loss disability, as defined by VA at 38 C.F.R. § 3.385, during service, nor is there any competent evidence indicating the Veteran had a hearing loss disability manifested to a degree of 10 percent within the year after service.  At this point the weight of the evidence is against the claim.  

However, as noted above, the absence of a hearing loss disability during service does not preclude entitlement to service connection if competent evidence establishes that the current disability is causally related to service.  Hensley, 5 Vet. App. at 159-60.  The evidence is against such a conclusion in this case. 

In a brief letter dated in August 2004, a private hearing instrument specialist reported that he had evaluated the Veteran's hearing, and found mild to moderate-severe loss in the left ear and mild to moderate-severe to severe loss in the right ear; diagnosed as bilateral sensorineural hearing loss.  According to this hearing instrument specialist, the Veteran's hearing loss "could have been due to acoustic trauma during his tour in Vietnam;" however, as the hearing instrument specialist merely stated that the Veteran's hearing loss "could" be related to service without further comment, the Board finds this opinion to be of no probative weight.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (providing that a generic statement about the possibility of a link between a current disorder and service is too speculative to establish a causal relationship).  

Other evidence includes the report of an October 2004 audiology examination done at the behest of VA (a QTC examination).  During that examination the Veteran reported that he was a heavy construction engineer during service, and that he was exposed to high noise levels while in Vietnam.  He added that he and his family had noted a decrease in his hearing in the past 5 years.  Audiology testing found puretone thresholds, in decibels, as follows:

Hertz
500
1000
2000
3000
4000
Right ear
20
20
25
50
50
Left ear
20
20
30
35
35

The Maryland CNC Word List Recognition scores were 84 percent in the right ear and 80 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss, which the audiologist stated was not related to military service.  However, since no rationale was provided, this negative opinion is likewise accorded little probative weight.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  

To the extent that the Veteran himself suggests that his hearing loss may be related to noise exposure during service, there is no indication that he has specialized training in diagnosing audiological disorders or determining their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of sensorineural hearing loss requires medical testing to identify, and such disability can have many different causes, thereby requiring medical expertise to determine the etiology.  Thus, the Veteran's own opinion regarding the etiology of his current hearing loss is not competent medical evidence.  

As regards the Veteran's contention that service connection for hearing loss is warranted on the grounds that it was caused by medication taken for his hypertension, this argument is baseless since the Veteran is not service-connected for hypertension.  And no medical provider has suggested that the Veteran's hearing loss is related to a service-connected disability, or to medication taken for a service-connected disability.  Quite the contrary.

In October 2013 a QTC audiologist advised that he had consulted with VAMC medical staff regarding the Veteran's service-connected disabilities, and medications taken for them.  He then stated that the Veteran's hearing loss is not related to medication taken for a service-connected disability because none of these medications are oto-toxic; and there is no medical evidence of record that refutes this assertion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment.  

In short, although the Veteran likely had loud noise exposure during service, a hearing loss disability as defined by VA was not shown in service or within the year after service, and the weight of the probative evidence of record indicates that the Veteran's current hearing loss disability is not related to service, to include noise exposure therein; or to a service-connected disability or its treatment.  Accordingly, as the weight of the evidence is against the claim, service connection for bilateral hearing loss on a direct or presumptive basis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§3.303, 3.385, 3.309, 3.310.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the evidence is not in equipoise, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


